                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   VICTOR URBAN RENEWAL GROUP      1:18-cv-10841-NLH-AMD
   LLC and DRANOFF PROPERTIES,
   INC.,                           OPINION

                Plaintiffs,

          v.

   THE CITY OF CAMDEN, et al.,

                Defendants.


APPEARANCES:

AARON RICHARD KRAUSS
COZEN O'CONNOR
1650 MARKET STREET
Ste. 2800
PHILADELPHIA, PA 19103
     On behalf of Plaintiff

MICHAEL J. WATSON
WILLIAM M. TAMBUSSI
BROWN & CONNERY, LLP
360 HADDON AVE
P.O. BOX 539
WESTMONT, NJ 08108
     On behalf of Defendants

HILLMAN, District Judge

     This matter concerns claims by Plaintiffs, Victor Urban

Renewal Group LLC and Dranoff Properties, Inc., against the City

of Camden, among others, arising out of Plaintiffs’ attempt to

sell The Victor Building in Camden, New Jersey.   Plaintiffs

allege:
     Victor Urban Renewal Group LLC came into the City of
     Camden almost 16 years ago - long before any other
     major developers even considered the possibility of
     doing business in Camden - to redevelop The Victor
     Building, a blighted and long-abandoned RCA
     manufacturing facility on Camden’s waterfront, into a
     thriving luxury apartment building. Despite being
     turned down by 49 banks, Victor Urban Renewal was able
     to complete the redevelopment and make The Victor
     Building the keystone of Camden's revival. Absent the
     tax exemptions granted by the City of Camden, Victor
     Urban Renewal would not have been able to do so.
     However, in a classic bait-and-switch, now that Victor
     Urban Renewal has signed a contract to sell The Victor
     Building for more than $71 million to Aimco One Market
     Street Urban Renewal, LLC, the City of Camden, through
     its officials such as Jason Asuncion and Michelle
     Banks-Spearman, has refused to keep up its end of the
     bargain and transfer the tax exemptions as it
     contractually promised to do.”

(Amended Complaint, Docket No. 7 at 1-2.)

     Plaintiffs claim that the City of Camden has breached its

contractual obligations and has deprived Victor Urban Renewal of

its property without due process of law.    Plaintiffs also claim

that in an effort to exert pressure on Victor Urban Renewal, the

City of Camden has acted in concert with the Camden

Redevelopment Agency to deny a related company – Dranoff

Properties, Inc. – the benefit of its option to buy the Radio

Lofts building in Camden. 1   (Id. at 2.)

     Plaintiffs filed their original complaint on June 20, 2018.


1 Plaintiffs have brought claims pursuant to 42 U.S.C. § 1983 and
New Jersey state law. This Court has jurisdiction over
Plaintiffs’ federal claims under 28 U.S.C. § 1331, and
supplemental jurisdiction over Plaintiffs’ state law claims
under 28 U.S.C. § 1367.
                                  2
Defendants filed a motion to dismiss on July 2, 2018.    On July

20, 2018, Plaintiffs filed an amended complaint.    Defendants

renewed their motion to dismiss on August 3, 2018, and that

motion is pending before the Court.    In addition to challenging

the sufficiency of Plaintiffs’ claims under Federal Civil

Procedure Rule 12(b)(6), Defendants’ main basis for the

dismissal of Plaintiffs’ complaint is the forum selection clause

in the parties’ agreements.    Defendants argue that the forum

selection clause requires any dispute between the parties to be

brought in New Jersey state court, and failing that, submitted

to arbitration.    On August 9, 2018, Plaintiffs filed their

opposition to Defendants’ motion, arguing, among other things,

that the forum selection clause is permissive and not mandatory,

thus causing their complaint filed in this Court to be proper.

     While Defendants’ motion has been pending, Defendants filed

a complaint against Plaintiffs in New Jersey Superior Court, Law

Division, Camden County on December 10, 2018.    See City of

Camden, et al. vs Victor Urban Renewal, LLC, et al., Docket No.

CAM-L-004612-18.    On December 13, 2018, Victor Urban Renewal

moved to dismiss the City of Camden’s state court complaint,

arguing that under the entire controversy doctrine, Camden

should have filed counterclaims in this action rather than

institute a separate action in New Jersey state court.    The

state court judge denied that motion on January 11, 2019.

                                  3
     On January 22, 2019, Victor Urban Renewal filed an answer

in the state court action and asserted a counterclaim complaint

against the City of Camden. 2   On March 18, 2019, the state court

judge ordered the case to proceed with discovery.

     This Courts sets forth the procedural history in this Court

and state court because it compels the dismissal of this action

for two reasons – the forum selection clause in the parties’

agreement and the Younger abstention doctrine.

     1.     Forum Selection Clause

     The Court must dismiss Plaintiffs’ complaint pursuant to

the parties’ forum selection clause in their agreement because

the Court is constrained to follow the New Jersey Supreme

Court’s interpretation of the exact same forum selection clause

in an urban renewal agreement containing tax exemptions.

     The forum selection clause in the parties’ agreement

provides:

     In the event of a breach of the within Agreement by either
     of the parties hereto or a dispute arising, between the
     parties in reference to the terms and provisions as set
     forth herein, either party may apply to the Superior Court
     of New Jersey by an appropriate proceeding, to settle and
     resolve said dispute in such fashion as will tend to

2 On February 26, 2019, the City of Camden moved to dismiss one
of Victor Urban Renewal’s counterclaims. A motion hearing on
the City’s motion to dismiss was scheduled for March 15, 2019.
Victor Urban Renewal filed an amended answer and amended
counterclaims on March 11, 2019. On March 14, 2019, the City of
Camden withdrew its motion to dismiss, and indicated that it
reserved its right to renew its motion under the applicable
rules.
                                     4
     accomplish the purpose of the Long Term Act. In the event
     the Superior Court shall not entertain jurisdiction, then
     the parties shall submit the dispute to the American
     Arbitration Association in Camden, New Jersey to be
     determined in accordance with its rules and regulations. .
     . .

(Financial Agreement ¶15(a), Docket No. 10-2 at 34-35.)

     In McMahon v. City of Newark, 951 A.2d 185 (N.J. 2008), the

New Jersey Supreme Court was tasked with interpreting the

identical forum selection clause. 3   There, One Washington Urban

Renewal Association (the “Entity”) had entered into a financial

agreement with the City of Newark concerning the construction of

an urban renewal project.   The agreement was governed by what is

now called the Long Term Tax Exemption Law, N.J.S.A. 40A:20–1 to

–22 (“LTTEL”), which provides for certain tax exemptions for the

redeveloper. 4

     Due to various events, the City cancelled the tax

abatement, and the receiver for the Entity filed a verified

complaint in New Jersey Superior Court seeking (1) a declaratory

judgment that “the purported cancellation of the tax abatement

was wrongful and therefore null and void;” (2) an order

requiring that the City, its finance department and its tax




3 The only difference between the clause in McMahon and the one
here is that in McMahon, any arbitration was to take place in
New York. McMahon, 951 A.2d at 188.

4 As discussed below, the Long Term Tax Exemption Law governs the
agreement between Plaintiffs and Defendants in this case.
                                 5
assessor “reinstate the tax abatement retroactively ... and to

rescind all tax bills issued subsequent to its purported

cancellation of the tax abatement;” (3) an order requiring that

the City issue restated tax bills and properly account for all

payments made; (4) “[i]nterest, attorneys' fees and costs of

suit;” and (5) such other relief “as the Court may deem just and

proper.”   McMahon, 951 A.2d at 535-36.

      Pursuant to a motion to dismiss filed by the City, the case

was transferred to the Tax Court.     Id. at 536.    The City then

moved for summary judgment, claiming that the cause was properly

before the Tax Court, and that the statute of limitations barred

the receiver's complaint.   The receiver opposed that motion,

arguing that because the action was one for breach of contract

and not a tax appeal, it was not cognizable in the Tax Court.

Id.   The Tax Court agreed with the City and dismissed the case.

Id. at 537.   The appellate division affirmed.      Id. at 539.

      The New Jersey Supreme Court reversed the lower courts’

decisions.    The court explained that if the receiver’s complaint

had addressed the quantum or methodology applied in respect of

the assessments issued by the City’s tax assessor, his complaint

would have fallen squarely within the band of cases subject to

the established tax appeal process, thus implicating the tax

appeal deadlines and the resulting lack of jurisdiction in the

Tax Court because of the receiver’s failure to file an appeal by

                                  6
those deadlines.   Id. at 543-44.       The court found, however, that

the receiver’s complaint did not assert such claim, and instead

found:

     At its core, this is a contract and estoppel case, nothing
     more. The nature of plaintiff's challenge does not speak
     to the issues uniquely cognizable within the tax appeal
     process, but to the more fundamental question of whether
     the tax assessor had the authority to determine
     unilaterally that the bargained-for tax abatement was no
     longer operative. Stated differently, plaintiff claims
     that the City breached the financial agreement when the tax
     assessor concluded that, because the Project had been
     transferred to the Trust and no “transfer of the tax
     abatement has been approved by the Newark Municipal
     Council,” the financial agreement no longer was operative
     and the Project could be separately taxed and the Project
     placed “on the 1997 Added/Omitted Assessment List.” . . .
     . [T]he controversy presented by plaintiff is not
     cognizable within the context of a tax appeal, but
     constitutes instead, in the plain words of the financial
     agreement, “a breach of the [financial a]greement by either
     of the parties hereto or a dispute arising between the
     parties in reference to the terms and provisions as set
     forth [t]herein[.]”

Id. at 544-45.

     Because the plaintiff’s claims against the City sounded in

contract, the court looked to the parties’ agreement, which

provided that “the forum for the resolution of that breach of

contract dispute was not by means of a tax appeal; Paragraph 7

of the financial agreement plainly sets forth that such dispute

is cognizable in the Superior Court or, failing Superior Court

jurisdiction, arbitration under the rules of the American

Arbitration Association.”   Id. at 545.      The court concluded that

“the parties bargained for and settled on a forum to resolve

                                    7
that breach or dispute: either the Superior Court or, failing

that, arbitration.   We envision no reason these obviously

sophisticated parties should not be bound by the covenants into

which they freely and voluntarily entered.   We will enforce that

bargain.”   Id. at 546.

     Defendants in this case argue that the New Jersey Supreme

Court’s interpretation of the identical forum selection clause

compels this Court to view it the same way, thus requiring

dismissal of Plaintiffs’ complaint because it was not filed in

the bargained-for forum.   In their opposition, Plaintiffs argue

that the McMahon case is distinguishable because the forum

selection clause in that case was decided in the context of

whether the tax court had jurisdiction over a case that did not

constitute a tax appeal.   Plaintiffs further argue that the

language in the forum selection clause regarding the forum for

bringing suit is permissive rather than mandatory – that is,

either party “may” apply to the Superior Court of New Jersey,

not either party “shall” apply to the Superior Court of New

Jersey.   Defendants respond that Plaintiffs’ interpretation

would render the forum selection clause meaningless because if

the forum of New Jersey Superior Court was simply an option to

other forums, there would be no purpose to the forum selection

clause being in the agreement at all.

     The Court does not discount Plaintiffs’ argument that the

                                 8
clause’s use of the word “may” instead of “shall” connotes a

permissive tone as to where a party “may apply” to “settle and

resolve” their dispute, and that if the parties intended New

Jersey Superior Court to be the only forum to resolve the

dispute, the clause could have been easily drafted to be more

definitive.   But as the court in McMahon observed, “[T]he

judicial task is clear: the court must discern and implement the

common intention of the parties [and its] role is to consider

what is written in the context of the circumstances at the time

of drafting and to apply a rational meaning in keeping with the

expressed general purpose.”    McMahon, 951 A.2d at 197 (citation

omitted).

     This Court agrees with the New Jersey Supreme Court that

the parties intended the forum in which to resolve any breach or

dispute to be either the New Jersey Superior Court or, failing

that, arbitration. 5   The Court views the permissive nature of

“may” as addressing a party’s option of whether or not to bring

a proceeding against the other party, rather than a party’s

option regarding where to bring that proceeding.    The forum

selection clause would simply lose any rational purpose or


5 Although federal law controls the question of whether to
enforce a forum selection clause, “[Third Circuit] case law
directs [a federal court] to use state law to determine the
scope of a forum selection clause. . . .” In re McGraw-Hill
Global Education Holdings LLC, 909 F.3d 48, 58 (3d Cir. 2018)
(citations omitted).
                                  9
meaning if it were intended to state the obvious state of

affairs without such a clause – namely that the parties could

choose any forum to resolve their disputes.

     Consequently, because the parties did not select this Court

as a forum to resolve their dispute over their agreements, and

New Jersey Superior Court is a viable forum, the Court must

dismiss Plaintiffs’ complaint.   See Atlantic Marine Const. Co.,

Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S.

49, 66 (2013) (explaining that “the appropriate way to enforce a

forum-selection clause pointing to a state or foreign forum is

through the doctrine of forum non conveniens,” rather than

through a transfer of venue under 28 U.S.C. § 1404(a), and

“[w]hen parties have contracted in advance to litigate disputes

in a particular forum, courts should not unnecessarily disrupt

the parties' settled expectations,” and “[i]n all but the most

unusual cases, therefore, ‘the interest of justice’ is served by

holding parties to their bargain”); id. at 64 (“When parties

agree to a forum-selection clause, they waive the right to

challenge the preselected forum as inconvenient or less

convenient for themselves or their witnesses, or for their

pursuit of litigation.   A court accordingly must deem the

private-interest factors to weigh entirely in favor of the

preselected forum.”); see also Podesta v. Hanzel, 684 F. App’x

213, 216 (3d Cir. 2017) (referencing Atlantic Marine and finding

                                 10
that although “a party may move under 28 U.S.C. § 1404(a) to

transfer a case to another federal court based on a valid forum

selection clause, a Rule 12(b)(6) dismissal is also an

acceptable means of enforcing such a clause when the clause

allows for suit in either a state or federal forum); Salovaara

v. Jackson Nat. Life Ins. Co., 246 F.3d 289, 298 (3d Cir. 2001)

(explaining that transfer is not available when a forum

selection clause specifies a non-federal forum, and in that

case, “it seems the district court would have no choice but to

dismiss the action so it can be filed in the appropriate forum

so long as dismissal would be in the interests of justice”).

     2.   Younger abstention doctrine

     Even if the forum selection clause was permissive as

Plaintiffs argue and this Court is a proper venue for their

case, the Court is compelled to abstain from considering the

matter under Younger v. Harris, 401 U.S. 37 (1971). 6   The Younger

abstention doctrine “reflects a strong federal policy against

federal-court interference with pending state judicial

proceedings absent extraordinary circumstances.”   Cresci v. BCB

Community Bank, 728 F. App’x 145, 148 (3d Cir. 2018) (quoting

Gwynedd Properties, Inc. v. Lower Gwynedd Twp., 970 F.2d 1195,




6 Abstention doctrines may be raised by the court sua sponte.
Gray v. Paqano, 287 F. App’x 155, 157 (3d Cir. 2008) (citing
O'Neill v. City of Phila., 32 F.3d 785, 786 n.1 (3d Cir.1994)).
                                11
1200 (3d Cir. 1992) (internal quotation marks omitted)).    A

federal court should abstain under the Younger doctrine when

there are (1) ongoing state proceedings that are judicial, (2)

the proceedings implicate important state interests, and (3) the

proceedings afford an adequate opportunity to raise the federal

claims.   Id. (citing Middlesex County Ethics Comm. v. Garden

State Bar Ass'n, 457 U.S. 423, 432 (1982)) (other citation

omitted).   In these circumstances, federal courts should abstain

unless there is a showing of “bad faith, harassment, or some

other extraordinary circumstance that would make abstention

inappropriate[.]”   Id. (quoting Middlesex County Ethics Comm.,

457 U.S. at 435).

     All three requirements for abstention under Younger are

satisfied here, and there is no showing of bad faith,

harassment, or other extraordinary circumstance to weigh against

abstention.    For the first factor, the same controversy between

Plaintiffs and Defendants is currently pending in New Jersey

state court.   Even though the state court action was instituted

several months after this action, the Younger abstention

doctrine is still applicable when no “proceedings of substance

on the merits” have taken place in federal court, and the

federal action is still in its “embryonic stage.”   Tucker v. Ann

Klein Forensic Center, 174 F. App’x 695, 697 (3d Cir. 2006)

(quoting Hicks v. Miranda, 422 U.S. 332, 349 (1975); Doran v.

                                 12
Salem Inn, Inc., 422 U.S. 922, 929 (1975); Hawaii Hous. Auth. v.

Midkiff, 467 U.S. 229, 238 (1984) (concluding that the federal

action should be dismissed in favor of the state action if there

have been no “proceedings on the merits . . . in the federal

court”)).      Plaintiffs’ amended complaint is at the motion to

dismiss stage here, while the state court has denied Victor

Urban Renewal’s motion to dismiss the City’s state court

complaint against it in favor of the federal action, and the

state court action has proceeded to discovery.      Thus, the first

element of abstention under Younger is satisfied.

     As to the second factor, the heart of the dispute arises

from tax exemptions provided under New Jersey’s LTTEL.      The

LTTEL permits municipalities to “agree with private entities for

the private entities to undertake redevelopment projects in

return for tax exemptions,” and “provides a new partnership

between the public and private sectors to redevelop and

rehabilitate New Jersey's urban centers, older suburbs, and

other communities that are in need of redevelopment.”       N.J.S.A.

40A:20-1, Senate County and Municipal Government Committee

Statement. 7


7The LTTLE’s Legislative findings and declarations further
provide,

     The Legislature finds that in the past a number of laws
     have been enacted to provide for the clearance, replanning,
     development, and redevelopment of blighted areas pursuant
                                   13
     In Plaintiffs’ complaint here, and in their counterclaims

in New Jersey state court, Plaintiffs claim that the tax

exemptions provided by the LTTEL enabled the redevelopment of

The Victor Building, and the City of Camden’s refusal to grant

the transfer of the tax exemptions to a prospective buyer of The

Victor Building is fatal to the sale.   The City’s claims against

Victor Urban Renewal and its related entities also center around

their alleged violations of the LTTEL, and it seeks a



     to Article VIII, Section III, paragraph 1 of the New Jersey
     Constitution. These laws had as their public purpose the
     restoration of deteriorated or neglected properties to a
     use resulting in the elimination of the blighted condition,
     and sought to encourage private capital and participation
     by private enterprise to contribute toward this purpose
     through the use of special financial arrangements,
     including the granting of property tax exemptions with
     respect to land and the buildings, structures,
     infrastructure and other valuable additions to and
     amelioration of land, provided that the construction or
     rehabilitation of buildings, structures, infrastructure and
     other valuable additions to and amelioration of land
     constitute improvements to blighted conditions. The
     Legislature finds that these laws, separately enacted,
     contain redundant and unnecessary provisions, or provisions
     which have outlived their usefulness, and that it is
     necessary to revise, consolidate and clarify the law in
     this area in order to preserve and improve the usefulness
     of the law in promoting the original public purpose.

     The Legislature declares that the provisions of this act
     are one means of accomplishing the redevelopment and
     rehabilitation purposes of the “Local Redevelopment and
     Housing Law,” P.L.1992, c. 79 (C.40A:12A-1 et al.) through
     the use of private entities and financial arrangements
     pertaining thereto, and that this act should be construed
     in conjunction with that act.

N.J.S.A. 40A:20-2.
                               14
declaratory judgment for noncompliance with the terms of the

parties’ agreements, which were fashioned pursuant to the terms

of the LTTEL. 8   (See CAM-L-004612-18 at Docket Entry 1.)   The

New Jersey’s Legislature’s oversight of how municipalities may

offer tax incentives to private entities in exchange for

redevelopment is an important interest of the State of New

Jersey.    See Ocean Grove Camp Meeting Ass'n of United Methodist

Church v. Vespa-Papaleo, 339 F. App’x 232, 238 (3d Cir. 2009)

(quoting New Orleans Pub. Serv. Inc. v. Council of New Orleans,

491 U.S. 350, 365 (1989)) (explaining that when evaluating

Younger's second prong, a court must look to “the importance of

the generic proceedings to the state,” not to the specific

concern of the particular proceeding). 9


8 See, e.g., N.J.S.A. 40A:20-9, Financial agreement; form and
contents; N.J.S.A. 40A:20-10, Optional provisions of financial
agreement; municipal consent to sale and continuation of
exemption.

9   As the New Jersey Supreme Court explained:

       Taxation of real property in New Jersey is of
       constitutional dimension. In addition to requiring that
       “[p]roperty shall be assessed for taxation under general
       laws and by uniform rules[,]” N.J. Const. art. VIII, § 1, ¶
       1(a), New Jersey's Constitution requires that “[a]ll real
       property assessed and taxed ... shall be assessed according
       to the same standard of value, [and] shall be taxed at the
       general tax rate of the taxing district in which the
       property is situated, for the use of such taxing district.”
       Ibid.

       A comprehensive statutory scheme seeks to implement that
       constitutional mandate. Thus, the Legislature has required
                                  15
     Finally, the third prong of Younger abstention is met

because the state court action affords Plaintiffs the ability to

raise their federal due process claims there.    Younger requires

only “an opportunity to present federal claims in a state

proceeding,” and the “burden on this point rests on the federal

plaintiff to show that state procedural law bar[s] presentation

of its claims.”   Lazaridis v. Wehmer, 591 F.3d 666, 670–71 (3d

Cir. 2010) (quoting Juidice v. Vail, 430 U.S. 327, 337 (1977);

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14–15 (1987)).    By

Plaintiffs already filing a counterclaim complaint in state

court which includes claims under § 1983 for due process

violations, it is clear that Plaintiffs are not barred from

proceeding on those claims there.    See Bennett v. White, 865

F.2d 1395, 1406 (3d Cir. 1989) (“State courts have concurrent

jurisdiction with the federal courts over section 1983

actions.”) (citing Testa v. Katt, 330 U.S. 386, 67 (1947) (state

courts of general jurisdiction are under constitutional

obligation to enforce federal causes of action); Mondou v. New

York New Haven & Hartford R.R. Co., 223 U.S. 1, 32 (1912)

(same)).

     The rule in Younger is designed to “permit state courts to



     that all real property taxes in New Jersey be assessed
     annually at the local or municipal level.

McMahon v. City of Newark, 951 A.2d 185, 194 (N.J. 2008).
                                16
try state cases free from interference by federal courts,

particularly where the party to the federal case may fully

litigate his claim before the state court.”    New Jersey-

Philadelphia Presbytery of the Bible Presbyterian Church v. New

Jersey State Bd. of Higher Educ., 654 F.2d 868, 897 (3d Cir.

1981) (quoting Hicks v. Miranda, 422 U.S. 332, 349 (1975)

(quoting Younger, 401 U.S. at 43)).    Here, not only did the

parties choose New Jersey state court as a forum for any dispute

arising from their agreements, it is the proper forum for the

dispute even if they did not.    See Middlesex County Ethics

Committee v. Garden State Bar Ass'n, 457 U.S. 423, 437 (1982)

(“It would trivialize the principles of comity and federalism if

federal courts failed to take into account that an adequate

state forum for all relevant issues has clearly been

demonstrated to be available prior to any proceedings on the

merits in federal court.”). 10


10The same analysis also implicates the Colorado River abstention
doctrine. “[A]bstention under the Colorado River doctrine is
appropriate under principles of ‘wise judicial administration,
giving regard to conservation of judicial resources and
comprehensive disposition of litigation.’” Chambers v. Wells
Fargo Bank, N.A., 726 F. App’x. 886, 888 (3d Cir. 2018) (quoting
Colorado River Water Conservation Dist. v. United States, 424
U.S. 800, 817 (1976)). Whether abstention under Colorado River
is appropriate is a two-part inquiry: First, is there a parallel
state proceeding that raises substantially identical claims and
nearly identical allegations and issues? If so, does the action
present extraordinary circumstances by evaluating the following
factors: “(1) [in an in rem case,] which court first assumed
jurisdiction over [the] property; (2) the inconvenience of the
                                 17
                            CONCLUSION

     Plaintiffs are already pursuing the same claims brought

here in state court as a counterclaim complaint, and the New

Jersey state court, having already declined to dismiss the City

of Camden’s complaint in favor of this litigation, has taken on

the task of assessing the relative merits of the parties’

claims.   A federal trial court should be loath to step in where

an adequate forum exists in state court and the issues to be

litigated implicate important matters of state and local policy.

Based on the parties’ forum selection clause and to promote

comity between state and federal courts, Plaintiffs’ complaint

must be dismissed.   The proper venue for the claims in this

matter is the New Jersey state court.

     An appropriate Order will be entered.



Date: March 31, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




federal forum; (3) the desirability of avoiding piecemeal
litigation; (4) the order in which jurisdiction was obtained;
(5) whether federal or state law controls; and (6) whether the
state court will adequately protect the interests of the
parties.” Id. (quoting Nationwide Mut. Fire Ins. Co. v. George
V. Hamilton, Inc., 571 F.3d 299, 308 (3d Cir. 2009) (other
citations omitted).
                                18
